petition was procedurally barred absent a demonstration of good cause
                and actual prejudice. See NRS 34.726(1); NRS 34.810(1)(b); NRS
                34.810(3).
                             Appellant claimed that he had good cause because his post-
                conviction counsel failed to raise the twelve grounds for relief in the prior
                proceedings. Ineffective assistance of post-conviction counsel would not be
                good cause in the instant case because the appointment of counsel in the
                prior post-conviction proceedings was not statutorily or constitutionally
                required. Crump v. Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997);
                McKague v. Warden, 112 Nev. 159, 164, 912 P.2d 255, 258 (1996).
                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                    J.
                                                   Hardesty



                                                   Parraguirre


                                                          OVA                       J.
                                                    Cherry




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted.



SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A


                                                                                   ;',1A-STSWnTilM --el FE
                cc: Hon. Brent T. Adams, District Judge
                     Carlos Ruiz
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                 3
(0) 1947A


                                                          7-t